Citation Nr: 1606056	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a gallbladder condition.

3.  Entitlement to service connection for intestinal polyps, to include as secondary to the service-connected gastrointestinal disorder (GERD). 

4.  Entitlement to service connection for endometriosis.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to September 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional office (RO) in St. Petersburg, Florida.

In April 2015, the Board remanded the Veteran's claim, and the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the claim was subsequently denied in a November 2015 supplemental statement of the case (SSOC).   


FINDINGS OF FACT

1.  The Veteran's diagnosed back disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

2.  The Veteran's diagnosed gallbladder disability was not incurred during active service and is not etiologically related to military service.  

3.  The Veteran has not experienced a chronic intestinal disability during the course of her appeal.

4.  The Veteran has not been shown to have been diagnosed with endometriosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a gallbladder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection for intestinal polyps are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for endometriosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and VA treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for her disabilities on appeal.  

Additionally, as noted above, the Veteran was offered the opportunity to testify at a hearing before the Board regarding her disabilities, but she declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and with medical opinions, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to Service Connection for Low Back and Gallbladder Disabilities

In May 2005, the Veteran submitted a statement to reopen her claim for entitlement to service connection for her low back disability, and the Board reopened the issue in an April 2015 decision.  The Board then remanded the issue of service connection for a back disability for additional development.  The Veteran has also claimed service connection for a gallbladder condition, specifically resulting in the removal of her gallbladder, asserting that such is related to her service.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for her back disability.  Osteoarthritis of the back is not documented in the service treatment records or for approximately 6 years after service discharge.  

Moreover, although the Veteran reported experiencing back pain since service, as discussed below the Veteran went for January 2007 imaging of her back due to back pain; this imaging revealed scoliosis, but prior to this diagnosis the record does not show any treatment sought for her back after discharge for almost four years.  Therefore, the Veteran is not entitled to service connection for her back through a demonstration of continuity of symptomatology.  

The Board now turns to whether the Veteran can be directly service connected for her low back condition.  The Veteran has asserted that her military service, including back injuries therein, caused her current back arthritis.  The Veteran's claims file shows numerous treatments for low back pain, including January 2009 imaging which revealed degenerative disc disease of the lumbar spine.  Therefore, the Veteran has a current diagnosis and meets the first element of Shedden with regard to her back disability.  

With regard to her gallstones, due to her gallbladder condition the Veteran had a cholecystectomy performed in 2009.  Therefore, the Veteran also meets the first element of Shedden for both disabilities.  

With regard to in-service injuries for her disabilities, the Board takes note that the Veteran's service treatment records (STRs) do reflect findings of low back pain and abdominal discomfort during the Veteran's service.  Specifically, regarding back pain, the Veteran sought treatment for her in-service back pain several times including 1990, 1994, 1997 and 1999.  On those occasions the Veteran reported experiencing radiating back pain, back pain after working in the yard and lumbar strain.  At her separation examination in June 2003 the Veteran was noted to have had lumbar strain, and further reported low back pain in her report of medical history in November 2002.  

Regarding the Veteran's gallbladder condition, the Board notes that she sought treatment for abdominal pain, stomach problems, nausea and vomiting during service.  Although the Veteran did not have any noted abdominal abnormalities at her separation examination, her in-service treatment for stomach problems suggests an in-service injury.  Therefore, with respect to both disabilities, the Veteran sufficiently meets element two of Shedden.  

Finally, the Board finds that it is the third element of Shedden upon which the Veteran's claims for back and gallstone disabilities fails.  

With regard to her back disability, the Veteran was afforded a VA examination in April 2009 and also one in November 2015.  At her April 2009 examination the examiner found that the Veteran had a diagnosis of lumbar spine strain with no objective evidence of radiculopathy and noted her military occupation as legal assistant for 20 years and her civilian occupation as full-time receptionist, in addition to her education for her business administration degree.  The Board notes it was after this examination that the Veteran sought private treatment at the Jacksonville Spine Center for her back pain and upon imaging of her back degenerative disc disease of the lumbar spine was discovered.  Subsequent to this discovery, the Veteran was afforded another VA examination in November 2015.  At that VA examination, the examiner noted the Veteran's prior diagnoses of the back including scoliosis and degenerative changes of the lumbar spine and further noted the Veteran's treatment for back pain in the military.  The examiner opined, after reviewing the Veteran's entire claims file and medical history, that her current back disorder was less likely than not related to any in-service incident or disease.  The examiner noted that the Veteran's degenerative changes were age related and not related to her military service.  Specifically, the examiner noted that the Veteran's degenerative changes and scoliosis were not reported on the Veteran's June 2003 VA examination.  He further stated that as the Veteran's disabilities were not noted until years after her discharge, specifically her arthritis which was noted 6 years after discharge, they were less likely than not related to her low back pain in service.  

With regard to the Veteran's gallbladder, the Veteran was afforded a VA examination in November 2015 to determine whether her gallbladder condition was caused by or related to her service.  At that examination, after acknowledging that the Veteran had her gallbladder removed and a thorough review of the claims folder, the examiner found that the Veteran's episodes of classed bilateral cholic in July 2009 leading to her cholecystectomy performed in July 2009 cannot be related to service, as they were approximately 6 years after her military service and not related to the symptoms she had in service.  Furthermore, the examiner found that the Veteran's gallbladder removal surgery was an acute case and that the surgeon's notes did not indicate any evidence of chronicity.  The examiner also noted that no residuals of such cholecystectomy exists with the exception of scars, therefore a nexus could not be made to military service.  

The Board notes that the November 2015 VA examination reports for her gallbladder and back condition were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion were consistent with the Veteran's medical history, which is absent a chronic disorder leading up to her cholecystectomy in 2009 or any diagnosis of arthritis of the back for several years following discharge.  Further, in rendering the opinion, the VA examiner considered the Veteran's in-service injuries but ultimately determined that the in-service injuries did not cause her gallbladder condition or current back disability.   

The Veteran has not submitted any medical opinion to contradict the VA examiner's opinions.  

As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a back disability or gallbladder condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion her back disability and gallbladder removal were not related to in service back complaints and gastrointestinal complaints, she is not considered competent (meaning medical qualified) to address the etiology of such disabilities or disease processes.  As such, her opinion is insufficient to provide the requisite nexus. 

As described, the weight of the evidence is against the claims and they are denied.

Entitlement to Service Connection for Intestinal Polyps, to include as Secondary to GERD and for Endometriosis

In January 2010 the Veteran claimed service connection for her intestinal polyps; specifically, she claimed that such were related to her incidents of abdominal pain and other stomach discomfort during service, to include as related to her service-connected GERD.  In May 2009 she claimed service connection for her claimed endometriosis.  In a July 2010 rating decision the RO denied both claims and the Veteran perfected an appeal as to these issues.  

In May 2009, upon her esophagogastroduodenoscopy gastric polyps were discovered.  The Board remanded the Veteran's claim for polyps for an opinion as to whether it was likely that they were related to her service.  However, at her VA examination for intestinal polyps in November 2015, the examiner stated that the Veteran's past finding of polyps, was an incidental finding on the Veteran's May 2009 EGD, and noted that the condition had resolved following a an endoscopic polypectomy in October 2014.  Specifically regarding the history of the polyps, the examiner noted that the Veteran's stomach polyps had all been non-cancerous and that the procedure to remove them successful.  No scars or any other residuals were noted as a result of the polyps.   

Regarding her endometriosis, the Board notes that the Veteran was afforded an endometrial biopsy in-service in November 1997.  However, the findings were normal.  The Veteran was afforded subsequent treatment, both in-service and post service, for her pelvic pain and irregular menstrual cycles.  In May 2010 the Veteran underwent a pelvic sonogram which revealed a mass on her left ovary which the report noted was consistent with endometria.  

The Board remanded the issue of service connection for endometriosis for a VA examination to clarify whether the Veteran has a diagnosis of endometriosis.  At that VA examination, the examiner found that the Veteran did not experience endometriosis.  Furthermore, the examiner specified that endometria and endometriosis are two separate diagnoses, as the two have different pathophysiology.  The examiner further noted that at the time of the Veteran's 2008 hysterectomy, the surgeon noted the absence of endometriosis on the surface of the uterus.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran is seeking service connection for intestinal polyps and endometriosis.  However, the most recent VA examinations have not found any chronic disability to be present with regard to either disability.

Regarding the Veteran's intestinal polyps, the Board acknowledges that requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  However, here, to the extent that the Veteran was found to have intestinal polyps, this was an acute and transitory condition which clearly resolved with the polypectomy in October 2014.  As such, it is not considered to have been a chronic intestinal disability at any time during the course of the appeal.  Of note, the condition resolved without residuals as soon as the polypectomy was performed.  The polyps were all found to be benign as well.

Regarding the Veteran's endometriosis, the Board has specifically considered the Veteran's normal findings of endometrial biopsy, normal ultrasounds and surgical pathology report which revealed the absence of endometriosis.  In the absence of a proof of a current disability, service connection is not warranted for endometriosis.  See Brammer, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting that she experiences current disabilities with regard to her intestinal polyps and endometriosis.  

Although the Veteran is considered competent to report that she has experienced stomach trouble, irregular periods and pelvic pain, she is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether her pain can be attributed to diagnoses such as polyps and endometriosis, related to her service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  

The Board notes that service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  

With respect to the claim for intestinal polyps as on a secondary basis to GERD, the Veteran contends that her polyps are due to her service connected GERD.  However, the Board finds that as there is no diagnosis of intestinal polyps during the pendency of the claim, the Board finds that service connection for intestinal polyps on a secondary basis is not warranted.

Additionally, the November 2015 examiner opined that intestinal polyps would not be caused or aggravated by GERD, as current literature does not support such a link between the two disabilities.  

As such, without the presence of an intestinal disability or endometriosis at any time during the course of the appeal, the criteria for service connection have not been met, and the Veteran's claims are denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a gallbladder condition is denied.

Service connection for intestinal polyps, to include as secondary to the service-connected gastrointestinal disorder (GERD) is denied. 

Service connection for endometriosis is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


